Exhibit 10.12 Cooperation agreement Naberezhniye ChelnyAugust 24, 2007 The State Pedagogical Institute of Naberezhniye Chelny of the Ministry of Education and Science of the Russian Federation (later referred to as NSPI) in the person of the rector Mustafina fz. , acting on the authority of the 11 Article. ot A sc,vafk’4on the one side, The Non-profit Educational Organization “ZNANIYE-CENTRE Study Group” (Moscow), in the person of the director Golynskiy Sergei Moiseevich, acting on the authority of Articles of Association, on the other side, Vemics Inc. (USA) in. the person of the President James Pennington, acting on the authority of the Decision of Vemics Inc. Board of Directors, on the third side, all referred to as “Parties” concluded the present agreement as follows: 1.
